PER CURIAM:
David Lucas appeals from the district court’s orders denying his “Petition for Pre-Action Discovery” pursuant to Fed. R.Civ.P. 27 and motion for reconsideration pursuant to Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning that the pre-action discovery request, a precursor to filing a motion under *38228 U.S.C. § 2255 (2000), must be filed in the court that imposed sentence. See 28 U.S.C. § 2255; Braden v. 30th Judicial Circuit Court, 410 U.S. 484, 497, 93 S.Ct. 1123, 35 L.Ed.2d 443 (1973). We also grant Lucas’ motion to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.